Bigelow, J.
The contract declared on was in legal effect an agreement to pay the stipulated sum yearly to both of the persons named as promisees, and, so long as both survived, an action might have been maintained in their names jointly. Osgood v. Pearsons, 4 Gray, 455. Willoughby v. Willoughby, 5 N. H. 244. Upon the death of either, the right of action would remain in the survivor. 1 Chit. Pl. (6th Amer. ed.) 21. It was therefore, legally interpreted, a promise to pay both and the survivor of them so long as they or either of them should live
*366The purpose of adding to the contract the words “ during their natural lives ” was not to change the legal effect of the promise to the two, so as to limit the liability to their joint lives, but to mark the period when the annuity should cease. Not being intended as an absolute promise to pay a certain fixed sum at all events, it was necessary to add a clause which should indicate the time when the yearly payment was to terminate.

Demurrer overruled.